DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s submission filed on 08/02/2022 has been entered. Claims 12-14, 16 and 18-20 have been cancelled. Claims 8, 11, and 15 have been amended. Claims 1-11, 15 and 17 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2022, 08/16/2022, and 09/12/2022 are being considered by the examiner.

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-5, 8, 10-11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Salomon (US20190065709), Thibodeau et al, (US20190188699) “Thibodeau” and further in view of Madisetti et al., (US Pat. 10,102,265) ”Madisetti”

Regarding claim 1, Salomon teaches: A method performed by a server that publicly validates an electronic cryptocoinage transaction conducted via the Internet between computers, comprising: 
	receiving by the server, a private blockchain from a private entity conducting the electronic [] transaction (e.g. any collection of information) via the Internet between computers ([0028] For the purposes of the present discussion, a software ecosystem may be any computing environment that includes a collection of networked distributed computing resources configured to enable uploading and/or downloading of software components to/from the distributed computing resources (e.g., catalog instances, accompanying distributed blockchain, etc. [0029] Note that collections of computing resources, e.g., computer systems that may intercommunicate via a network of the ecosystem, are called nodes herein. A given node, e.g., an instance of a software component catalog (called catalog instance herein), may include software for intercommunicating with other nodes and selectively sharing data (e.g., replicas of blockchains containing registration information for the ecosystem); for facilitating creation of transactions (e.g., via user interface software for guiding completions of various registrations), and for ensuring conformance with rules of the ecosystem, thereby enabling implementation of a peer-to-peer ecosystem. [0036] A transaction may be any collection of information describing an event, status, property, or other information, descriptive of one or more aspects of the ecosystem, wherein the one or more aspects may include participating developer entities, software component consumer entities, contributor entities, proxied ecosystem participants and systems, software component interrelationships, instances of software component downloads and/or uploads, support status of a software component, component provenance information, and so on.)
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that, the user of a cloud service client is paying for read access on the blockchain. It is reasonable to assume that these customers may be paying for this service using cryptocurrency.

	exchanging (e.g. by users of the cloud services), by the server, [allow] read access to the private blockchain; ([0085] In a client-side installation scenario, consumers (e.g., customers of cloud services of a cloud that hosts the distributed servers 14 that wish to download and install binary on their consumer system 20) may install a blockchain client on their systems 20 that allows read access to the blockchain 18.)
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that, the user of a cloud service client is paying for read access on the blockchain. It is reasonable to assume that these customers may be paying for this service using cryptocurrency.
	in response to the exchanging of the [] for read access, reading, by the server, a [] transaction record recorded to the private blockchain by using an application programming interface (API) (e.g. cloud service client) associated with a read access permission, the [] transaction record representing the electronic [] transaction (e.g. binary file) conducted via the Internet between the computers ([0085] Once the consumer systems 20 have obtained a set of one or more binary files for installation and execution, e.g., from the binary code and hash repository 48, then one or more blockchain entries corresponding to the downloaded binary may be used to confirm that the downloaded binary exhibits a hash that matches what is expected in view of the corresponding hash entry or entries in the blockchain 18. Accordingly, consumers can now readily determine or confirm that a particular downloaded binary file has not been tampered with or otherwise corrupted or altered.)
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that, the user of a cloud service downloads a client (e.g. API) that allows for read access on the blockchain. It is reasonable to assume that these customers may be paying for this service using cryptocurrency.
	writing, by the server, the [] transaction record read using the API from the private blockchain to a blockchain data record in a blockchain data layer; ([0031] Note that conventionally, peers or nodes of a peer-to-peer network have similar privileges to access data and functionality provided by the network. However, as the term is used herein, peers or nodes of a peer-to-peer network need not be similarly privileged. For example, some nodes, called full nodes, are maximally privileged, i.e., maintain privileges to read from the ecosystem blockchain and write thereto.)
	generating, by the server, a cryptographic proof of the [] transaction record read using the API from the private blockchain by hashing the blockchain data record in the blockchain data layer; and ([0136] The fourth step 118 may further include selecting, in accordance with a proof-of-stake mechanism, one or more nodes of the networked computing environment to implement committing the first hash, and for committing the second hash, to the blockchain. In a specific implementation, the proof-of-stake mechanism implements the following steps: referencing identifying information and associated permissions of the one or more nodes, to confirm that the one or more nodes are permissioned to commit one or more blocks to the blockchain, resulting in a set of one or more confirmed nodes; determining which of the one or more confirmed nodes first received a source file or binary file; selecting a node from among the one or more confirmed nodes to perform a calculation to commit a registration entry to the blockchain, resulting in a selected node; and using the selected node to commit the registration entry to the blockchain in combination with an indicator of the selected node that commits the registration entry to the blockchain as a block, whereby the block includes the indicator.)
	publicly publishing (e.g. consumers can readily determine), by the server, the cryptographic proof (e.g. hash) of the [] transaction record via a public blockchain distributed via the Internet; wherein ([0085] In a client-side installation scenario, consumers (e.g., customers of cloud services of a cloud that hosts the distributed servers 14 that wish to download and install binary on their consumer system 20) may install a blockchain client on their systems 20 that allows read access to the blockchain 18. Once the consumer systems 20 have obtained a set of one or more binary files for installation and execution, e.g., from the binary code and hash repository 48, then one or more blockchain entries corresponding to the downloaded binary may be used to confirm that the downloaded binary exhibits a hash that matches what is expected in view of the corresponding hash entry or entries in the blockchain 18. Accordingly, consumers can now readily determine or confirm that a particular downloaded binary file has not been tampered with or otherwise corrupted or altered.)
	the public blockchain distributed via the Internet publicly validates (e.g. confirms) the cryptographic proof of the [] transaction record representing the electronic [] transaction conducted via the Internet between the computers ([0085] Accordingly, consumers can now readily determine or confirm that a particular downloaded binary file has not been tampered with or otherwise corrupted or altered.)

	Salomon does not explicitly recite ‘cryptocoinage transaction’, however Thibodeau, recites at least ‘cryptocoinage transaction’: ([0201] FIGS. 8A-8B show a datagraph diagram illustrating embodiments of a data flow for the SDTD. In FIGS. 8A-8B, client A 802 (e.g., of user A utilizing an agency oversight configured blockchain) may send a mutable blockchain transaction request 821 to a SDTD server 806 to facilitate processing (e.g., adding to the blockchain) a mutable blockchain transaction (e.g., the transaction may involve transferring crypto tokens (e.g., 50 Bitcoins) from user A to user B associated with client B 804).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Salomon with the specific use of a cryptocurrency transaction of Thibodeau as Salomon deals with transactions but not currency exchanges. Using cryptocurrency adds flexibility and security to otherwise less secure types of transactions that are open to unauthorized activity.

	Neither Salomon nor Thibodeau explicitly teach ‘writing a transaction record from a private blockchain to a public blockchain’, however Madisetti teaches  ‘writing a transaction record from a private blockchain to a public blockchain’: (Column 5, Lines 18-28: This approach does not require locking up funds upfront as in the case of payment channels. Double spending is prevented by synchronizing the accounts at regular intervals and combining and recording the transactions (done on a private blockchain) to a public blockchain network. Additionally, for accounts participating in off the public chain transfers (i.e. transfers on a private blockchain), the withdrawal or transfer of tokens from the public blockchain accounts can be disabled or locked through the use of smart contracts, to prevent the same funds from being sent elsewhere in the time interval between two synchronization points.)

Claim 8 further adds the following limitation: 
	associating the public blockchain data record to the [] specified by the private transaction record read from the private blockchain; ([0085] In a client-side installation scenario, consumers (e.g., customers of cloud services of a cloud that hosts the distributed servers 14 that wish to download and install binary on their consumer system 20) may install a blockchain client on their systems 20 that allows read access to the blockchain 18. Once the consumer systems 20 have obtained a set of one or more binary files for installation and execution, e.g., from the binary code and hash repository 48, then one or more blockchain entries corresponding to the downloaded binary may be used to confirm that the downloaded binary exhibits a hash that matches what is expected in view of the corresponding hash entry or entries in the blockchain 18.)
	Salomon does not explicitly recite ‘electronic wallet’, however Thibodeau, recites at least ‘electronic wallet’: ([0308] Accounts table 1619a, [0310] Devices Table 1619c, [0311] Apps Table 1619d.)

Claim 15 further adds: 
	exchanging a tradeable cryptocoinage for the publicly validating of the [] transaction ([0085] In a client-side installation scenario, consumers (e.g., customers of cloud services of a cloud that hosts the distributed servers 14 that wish to download and install binary on their consumer system 20) may install a blockchain client on their systems 20 that allows read access to the blockchain 18.)
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that, the user of a cloud service client is paying for read access on the blockchain. It is reasonable to assume that these customers may be paying for this service using cryptocurrency.
	storing data records to an electronic database that electronically associates the [] transaction to the [] exchanged for the read access and to the tradeable cryptocoinage exchanged in return for publishing the cryptographic proof to the public blockchain; ([0085] In a client-side installation scenario, consumers (e.g., customers of cloud services of a cloud that hosts the distributed servers 14 that wish to download and install binary on their consumer system 20) may install a blockchain client on their systems 20 that allows read access to the blockchain 18.)
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that, the user of a cloud service client is paying for read access on the blockchain and storage on the cloud service client. It is reasonable to assume that these customers may be paying for this service using cryptocurrency.
	Examiner further notes that the portion of the limitation that cites ‘storing data records to an electronic database that electronically associates the cryptocoinage transaction to the cryptocoinage exchanged for the read access and to the tradeable cryptocoinage exchanged for the publicly validating of the cryptocoinage transaction’ found in the storing step is non-functional descriptive material as it only describes, at least in part, the type of data being stored, however, the type of data being stored has no bearing on the storing of the data and is not used to perform any of the recited method steps.  Therefore, patentable weight will not be given. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).


	Salomon does not explicitly recite querying for records using parameters, however, Thibodeau recites:

	receiving a query from a client device specifying a query parameter (e.g. SQL statement); ([0140] The access control node may send a data retrieval request 337 to a backing repository 308 (e.g., if the requested data is stored in the backing repository). In one implementation, the data retrieval request may comprise one or more SQL statements. The backing repository may provide the requested data to the access control node via a data retrieval response 341.
	querying the electronic database for the query parameter specified by the query; ([0144] The access control node may send a data storage request 357 to the backing repository (e.g., if the specified data should be stored in the backing repository; this backing repository may be the same as or different from the backing repository utilized for the DC data read request). In one implementation, the data storage request may comprise one or more SQL statements. The backing repository may store the specified data, and/or may inform the access control node via a data storage response 361 that the specified data was stored.)
	identifying the data records in the electronic database that are electronically associated with the query parameter specified by the query ([0175] A determination may be made at 541 regarding the storage location of the data (e.g., the owner's mailing address) requested by the requestor. In one embodiment, the requested data may be stored in the backing repository. Accordingly, the requested data may be retrieved from the backing repository at 545. For example, the blockchain data node data may include a database record identifier that may be used to retrieve the requested data via a MySQL database command.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Salomon with the specific use of queries and query parameters of Thibodeau in order to find the data transactions of Salomon. Fast and efficient means of data recovery assists all parties of a transaction to verify and update accurate records. Further, it was known in the art to avoid double spending by synchronizing accounts at regular intervals and combining and recording the transactions (done on a private blockchain) to a public blockchain network as taught by Madisetti.
	In regards to claims 8 and 15, system claim 8 and the memory device of claim 15 correspond generally to method claim 1, and recite similar features in method form, and therefore are rejected under the same rationale.
Regarding claim 2, Salomon does not teach credit token as the access mechanism, however Thibodeau teaches: The method of claim 1, further comprising 
	receiving, by the server, a block of data in the private blockchain recording the cryptocoinage transaction record ([0470] determine, via at least one processor, a read access grant node associated with the blockchain data node; and [0471] provide, via at least one processor, a blockchain identifier of the read access grant node to the access control node. [0472] 49. The method of embodiment 46, wherein the access control node is specific to the order. [0473] 50. The method of embodiment 46, wherein the access control node is specific to the user. [0474] 51. The method of embodiment 46, wherein the user-owned read data includes information regarding funds used to pay for the order. [0475] 52. The method of embodiment 46, wherein the blockchain data node is cryptographically signed by another order processing entity that is a member in a network of trusted order processing entities).
	In regards to claims 9, system claim 9 correspond generally to method claim 2, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 3, Salomon does not teach ‘single wallet address’ however Thibodeau teaches: The method of claim 1, further comprising 
	receiving, by the server, a single wallet address (e.g. unwind address) that is associated with the cryptocoinage transaction record (e.g. affected transaction) 
([0500] determine, via at least one processor, an unwind address associated with the agency action request; [0501] analyze, via at least one processor, the agency oversight configured blockchain to determine an affected transaction for the unwind transaction, wherein the affected transaction involves unspent crypto tokens that originated from the unwind transaction; and [0502] generate, via at least one processor, an agency blockchain transaction request that facilitates transferring crypto tokens from an address associated with the affected transaction to the unwind address.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Salomon with the specific use of crypto tokens and cryptocurrency associated with a wallet of Thibodeau as Salomon deals with transactions. Using cryptotokens and cryptocurrency from a user wallet adds flexibility and security to otherwise types of transactions open to unauthorized activity.
	In regards to claims 10 and 17, system claim 10 and the memory device of claim 17 correspond generally to method claim 3, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 4, Salomon does not explicitly teach a chain identifier, however Thibodeau teaches: The method of claim 1, further comprising 
	determining, by the server, a chain identifier (e.g. node id) that uniquely identifies the private blockchain associated with the private entity ([0096] User 1 may create a revoke access node identifying a previous read access grant node and a root node for which the permission to read a data node is revoked. User 1 may use the private key pK.sub.n associated with public key PK.sub.n to create a signature using as input the hash of: 1) the transaction type, 2) the parent data node id, 3) the previous access grant node id, and 4) the node id of the root node whose read access is being revoked. The transaction id of this node is a hash of the signature, and the node may be referred to by node id: n.sub.a'.sup.f.sub.n0).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Salomon with the specific use of crypto tokens and cryptocurrency associated with a node identifier of Thibodeau as Salomon deals with transactions. Using cryptotokens and cryptocurrency from a user wallet adds flexibility and security to otherwise types of transactions open to unauthorized activity.

Regarding claim 5, Salomon does not explicitly teach a chain identifier, however Thibodeau teaches: The method of claim 1, further comprising 
	identifying, by the server, the blockchain data record in the blockchain data layer based on the chain identifier. ([0108] User 1 may use the private key pK.sub.n associated with PK.sub.n to create a signature using as input the hash of: 1) the transaction type, 2) the root node id identifying the grantor, and 3) the permissioned node id. The transaction id of this node is a hash of the signature and the node may be referred to by node id: n.sup.f.sub.0).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Salomon with the specific use of crypto tokens and cryptocurrency associated with a node identifier of Thibodeau as Salomon deals with transactions. Using cryptotokens and cryptocurrency from a user wallet adds flexibility and security to otherwise types of transactions open to unauthorized activity.

Regarding claim 10, Salomon teaches: The system of claim 8, wherein the operations further comprise 
	receiving a block of data contained within the private blockchain that describes the transaction record (Fig. 6, Item 656, [0077] At 656, the framework layer 500 operating on the first node computing entity 200A may generate, create, and/or the like an FSM record block based on the FSM record and/or message set. For example, the framework layer 500 (e.g., provided by the execution of the computer-executable instructions and/or code encoding the FSM rules by the processing element 205 of the first node computing entity 200A) may generate, create, and/or the like the FSM record block based on the FSM record and/or message set. For example, generating, creating, and/or the like the FSM record block may comprise generating, creating, and/or the like the header for the FSM record block. For example, generating, creating, and/or the like the FSM record header may comprise generating, compiling, creating, and/or the like the FSM record list. In an example embodiment, generating, creating, and/or the like the header for an FSM record block may comprise generating a hash for one or more FSM records and/or messages of the FSM record and/or message set or the FSM record list).
	In regards to claim 17, the memory device of claim 17 corresponds generally to system claim 10, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 11, Salomon does not explicitly teach a single cryptographic address, however Thibodeau teaches: The system of claim 8, wherein the operations further comprise 
	reading a single cryptographic address (e.g. unwind address) specified by the private blockchain that is associated with the private cryptographic token (e.g. crypto token) issued by the private entity ([Abstract] The agency oversight configured blockchain is analyzed to determine an affected transaction for the unwind transaction, wherein the affected transaction involves unspent crypto tokens that originated from the unwind transaction. An agency blockchain transaction request that facilitates transferring crypto tokens from an address associated with the affected transaction to the unwind address is generated.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Salomon with the specific use of crypto tokens and cryptocurrency associated with a single cryptographic address of Thibodeau as Salomon deals with transactions. Using cryptotokens and cryptocurrency from a cryptographic address adds flexibility and security to otherwise types of transactions open to unauthorized activity.

	Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Salomon (US20190065709), Thibodeau et al, (US20190188699) “Thibodeau”, Madisetti et al., (US Pat. 10,102,265) ”Madisetti”, and further in view of Sheng et al, (US20170221052) “Sheng”

Regarding claim 6, Thibodeau teaches: The method of claim 1, further comprising	determining, by the server, a single wallet [ID] (e.g. linked wallet ID) that is associated with an electronic wallet ([0307] In one embodiment, the database component 1619 includes several tables 1619a-z: [0308], and [0310])

	Neither Salomon, Thibodeau, nor Madisetti explicitly teach ‘single wallet address’, however, Sheng, teaches at least ‘single wallet address’:
	determining, by the server, a single wallet address that is associated with an electronic wallet ([Abstract] The blockchain recordation component receives a plurality of transaction records for each of a plurality of transactions, each transaction record comprising a source address, a destination address, a transaction amount and a timestamp of a transaction; the source address comprising a source wallet address corresponding to a source digital wallet, and the destination address comprising a destination wallet address corresponding to a destination virtual currency wallet).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Salomon with the specific use of crypto tokens and cryptocurrency associated with a single wallet address of Sheng, the authentication of Thibodeau as Salomon deals with transactions and Madisetti prevents double spending by synchronizing the accounts at regular intervals and combining and recording the transactions (done on a private blockchain) to a public blockchain network. . Using cryptotokens and cryptocurrency from a cryptographic address adds flexibility and security to otherwise types of transactions open to unauthorized activity.	
	In regards to claim 9, system claim 9 corresponds generally to method claim 6, and recites similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 7, Thibodeau teaches: The method of claim 1, further comprising 
	associating, by the server, the single wallet [ID] (i.e. from another database) to the blockchain data record in the blockchain data layer ([0321] In one embodiment, the SDTD database may interact with other database systems. For example, employing a distributed database system, queries and data access by search SDTD component may treat the combination of the SDTD database, an integrated data security layer database as a single database entity (e.g., see Distributed SDTD below).
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that a single wallet address can be obtained and used in the (blockchain) data layer.

	Neither Salomon, Thibodeau nor Madisetti, explicitly teach ‘single wallet address’, however, Sheng teaches at least ‘single wallet address’:
	associating, by the server, the single wallet [ID] (i.e. from another database) to the blockchain data record in the blockchain data layer  ([Abstract] The blockchain recordation component receives a plurality of transaction records for each of a plurality of transactions, each transaction record comprising a source address, a destination address, a transaction amount and a timestamp of a transaction; the source address comprising a source wallet address corresponding to a source digital wallet, and the destination address comprising a destination wallet address corresponding to a destination virtual currency wallet).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Salomon with the specific use of crypto tokens and cryptocurrency associated with a single wallet address of Sheng, the authentication of Thibodeau as Salomon deals with transactions and Madisetti prevents double spending by synchronizing the accounts at regular intervals and combining and recording the transactions (done on a private blockchain) to a public blockchain network. . Using cryptotokens and cryptocurrency from a cryptographic address adds flexibility and security to otherwise types of transactions open to unauthorized activity.		
	In regards to claim 20, CRM claim 20 corresponds generally to method claim 7, and recites similar features in method form, and therefore are rejected under the same rationale.

Response to Amendments and Arguments
Applicant argues on pages 9-10 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically:
claims 1, 8, and 15 are distinguishable over the Salomon reference at least because the claims recite two separate blockchains (where a cryptographic proof of a transaction record on a private blockchain is recorded on a public blockchain), as opposed to Salomon's use of a single blockchain. 

	The Examiner has reconsidered the prior art based on amendments to the claims, and as the newly cited reference, Madisetti, teach the amended claims. Because applicant’s remarks do not address the newly recited Madisetti, they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [David, US9378343, Automatic detection of required Network Key; McCarthy, US20150379484, International payment systems and methods; Serrano, US20160371771, Loan processing service utilizing a distributed ledger system; Wong, US20170178237, Computer implemented framework and method; McCann, 20180189781, Real-time approval and execution of data exchanges; Wasserman, US20180268382, Blockchain digital currency: systems and methods].
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685